unifiom birpwe bet ‘ dollar_figure ciu 9l-00 spr of- shs cor s0 a0r1-0f department of the treasury internal_revenue_service washington d c apr -t contact person id number telephone number employer_identification_number dear applicant this is in response to the ruling requests submitted to this office on date on behalf of the three entities described below the ruling requests concern the effect of a merger involving two of the entities upon the tax exempt status of all three entities as well as any unrelated_business_taxable_income which may result therefrom m which you refer to as the parent was incorporated on a nonprofit basis under the laws of the state of n in the latter part of the ninineteenth century since then it has operated either directly or through wholly owned subsidiaries homes for the aged in two identified localities in n in the service recognized m as tax exempt under sec_101 of the internal_revenue_code_of_1939 which corresponds to sec_501 of the present code m is also a public charity within the meaning of sec_509 and sec_170 a vi of the code m has a board_of trustees consisting of fifteen members the members are divided into three equal classes which are appointed to three year terms on a rotating basis the trustees of m are appointed by the respective heads of the o which is the n branch of a fraternal order the trustees neither are employed by m nor have a proprietary interest in m or any of its vendors p which you refer to as the subsidiary was incorporated under the laws of n in as a wholly owned subsidiary of m organization under sec_501 of the code the purpose of p aged infirm and distressed individuals who are members of specified fraternal organizations p has been recognized by the service as a tax exempt is to provide for the care of p currently has a board_of trustees which consists of three members after the merger the board_of trustees will have seven members all of the members will be elected by the board_of trustees of m the trustees neither are employed by m nor have a proprietary interest in p or any of its vendors after the merger is consummated the name of p will change to q and its principal offices will be moved to another city in n m is the sole member of p shares of stock of p have neither been authorized or issued by p r which you refer to as the target is a nonprofit corporation formed under the laws of n in the earlier part of the twentieth century r was recognized by the service as an exempt_organization in c of the code as well as its status as a public charity in the service confirmed the tax exempt status of r under section in conjunction with the merger as described below the assets and charitable activities of r will be merged into and carried on by p you have provided the following background information concerning m p and r m was initially incorporated to provide and maintain a home for the care of the aged infirm and distressed members of a particular fraternal order their wives widows orphans and children its corporate purposes were subsequently broadened to enabie it to provide care and support to the elderly members of the general population m provides support services to three operating subsidiaries namely s t and u s operates both a licensed nursing facility consisting of beds and a licensed residential facility consisting of beds and independent housing for the elderly consisting of units u operates an elderly housing facility in a town of n and it is in the process of developing a residential care facility for the elderly admissions to s and u are open to any individual who may require nursing care the facilities of t are available to members of the particular fraternal order and affiliated organizations and their respective families the membership of this order in n is approximately 140x individuals membership is available to any man who believes in a monotheistic being and without regard to his race color familial status national origin and or disability r_ operates in an identified city of n a nursing home and assisted living facility for the elderly the facilities of r are located on approximately acres of land after the merger the operations of r will be continued by p admissions to the facility will be broadened to include any elderly members of the public regardless of an individual's affiliation with the v sorority and the fraternal order in question p may also increase the scope of its services for the elderly in the fall of the respective boards of trustees of r and p determined that it was in the best interest of each corporation that they be merged pursuant to an identified section of the n revised code and the directors of r and board_of trustees of p determined that it was in the best interest of each organization that their operations be consolidated accordingly the parties entered an agreement for merger which you have submitted on or about date subject_to regulatory review and approval r will be merged into p and p will be the surviving corporation p will assume all the liabilities of r including the commitment to provide support to r’s current residents p will apply to continue the provider agreements of r under the medicare and medicaid programs and it will assume the provider history of r as demonstrated by its resident handbook p will provide care and housing to aged individuals who would otherwise be unable to provide for themselves you have set forth the following business reasons for the merger a to promote flexible and efficient management by concentrating long range planning and policy decisions in m and allowing the subsidiaries of m to focus their efforts on certain specific operations b to facilitate long-range planning on a statewide basis c to integrate the functions of the r into a system which will include m and its other operating subsidiaries d to expand access to and convenience of nursing care and other elderly support services which will be provided by m and its operating subsidiaries e to promote efficient use of financial human and facility resources between r and m and f to enhance fraternal philanthropy efforts in order to more ably serve the neediest elderly constituents of r with respect to this ruling_request m p and r make the following representations a immediately after the merger m and p will continue to be operated in a charitable manner which is consistent with the requirements of sec_501 of the code b the facilities of p will be financially available to a substantial number of elderly individuals who require care and support within the neighboring communities c p will have a policy to ensure that all residents will be retained should they become unable to meet their financial obligations for reasons other than transfers of their property for less than fair_market_value d p will offer admissions to indigent persons to the extent space for the type of care or support required by the individual is available and the corporation has the necessary financial resources e the services that will be rendered by p will be available to all or a reasonable proportion of its residents at substantially below the actual cost thereof to the extent of the corporation’s financial ability f the services that will be rendered by p are the type which minister to the needs and the relief of hardship or distress of aged individuals g mvwill provide management services to p h the various assets which will be transferred by r as part of the merger will be a one time occurrence the activities of m will substantially assist p in accomplishing its charitable purposes j p is committed to operating its facilities at the lowest feasible cost k p will succeed in the interest of r in a relationship with a neighboring health_care_facility to provide health and nursing care to its residents l the amount of any payments made between m and p will be equal to the actual costs of services provided by one another and such amounts will be equal to or less than fair_market_value m no part of the net_earnings of m p and r will inure directly or indirectly to the benefit of any private_shareholder_or_individual no employee or any of the aforementioned organizations will receive more than reasonable_compensation for the services that they may render and n the total amount of financial grants which m will provide to p will be greater than the aggregate amount of rental and other_payments which may be paid_by p to m your first ruling_request is as follows after the proposed merger m and p will remain tax exempt_organizations within the meaning of sec_501 of the code m will remain a publicly supported charity within the meaning of sec_509 and sec_170 and p will remain a publicly supported charity within the meaning of sec_509 the consummation of the merger will cause p to receive assets from r and to continue the tax exempt operations of both organizations general administrative support and financial assistance to the extent required by p and to the extent of the resources which may be available to m m will support the operations of p by providing sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative and political activities sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes providing relief to the poor and distressed lessening the burdens of government and promoting social welfare in a number of specified ways revrul_72_124 1972-1-c b sets forth requirements that homes for the aged must meet to qualify for exemption under sec_501 of the code the organization described therein was formed under the sponsorship of leaders of a church congregation in a particular community other civic leaders are on the board_of trustees the organization provides housing limited nursing care and other services and facilities needed to enable its elderly residents to live safe useful and independent lives the organization is self-supporting in that its operating funds are derived principally from fees charged for residing in the home an entrance fee is charged upon admission with monthly fees charged thereafter for the life of each resident because of the necessity of retiring its indebtness the organization ordinarily admits only those who are able to pay its established rates however once persons are admitted to the home the organization is committed by established policy to maintaining them as residents even if they subsequently become unable to pay its monthly charges t does this through various means including going into its own reserves and by soliciting members of the church congregation which sponsored its formation the analysis section of revrul_72_124 cites three earlier revenue rulings dealing with old aged homes revrul_57_467 1957_2_cb_313 revrul_61_72 1961_1_cb_188 and revrul_64_231 1964_2_cb_138 under these revenue rulings exemption under sec_501 is conditioned in effect upon whether an organization relieves the financial distress of aged persons by providing care and housing for them on a gratuitous or below cost_basis however it is now generally recognized that the aged apart from considerations of financial distress alone are also as a class highly susceptible to other forms of distress in the sense that they have special needs because of their advanced years recognized in the congressional declaration of objectives older americans act of public law 89th congress u s c that such needs include suitable housing physical for example it is and mental care civic cultural and recreational activities and an overall environment conducive to dignity and independence ail specially designed to meet the needs of the aged satisfaction of these special needs contributes to the prevention and elimination of the causes of the unique forms of ‘distress’ to which the aged as a class are highly susceptible and may in the proper context constitute charitable purposes or functions even though direct financial assistance in the sense of relief of poverty may not be involved a home for the aged otherwise qualified for charitable status will qualify for charitable status under federal tax law if it operates in a manner designed to satisfy the three primary needs of aged persons the need for housing the need for health care and the need for financial security the need for housing will be generally be satisfied if the organzation provides residential facilities that are specifically designed to meet some combination of the physical emotional recreational social religious and similar needs of aged persons the need for health care will generally be satisfied if the organization either directly provides some form of health care or in the alternative maintains some continuing arrangement with other organizations facilities or health personnel designed to maintain the physical and if necessary mental well-being of its residents the need for financial security ie the aged person’s need for protection against the financial risk associated with the later years of life will generally be satisfied if two conditions exist first the organization must be committed to an established policy whether written or in actual practice of maintaing in residence any persons who becme unable to pay their regular charges this may be done by utilizing the organization's own reserves seeking funds from local and federal welfare units soliciting funds from its sponsoring_organization its members or the general_public or by some combination thereof as to the second condition respecting the provision of financial security the organization must operate so as to provide its services to the aged at the lowest feasible cost taking into consideration such expenses as the payment of indebtness maintenance of adequate reserves sufficient to insure the life care of each resident and reserves for physical expansion commensurate with the needs of the community and the existing resources of the organization the fact that an organization makes some part of its facilities available at rates below its customary charges for such facilities to persons of more limited means than its regular residents will constitute additional evidence that the organization is attempting to satisfy the need for financial security revrul_72_124 concludes that the organization depicted relieves the distress of aged persons by providing for their primary needs of housing health care and financial security in conformity with the criteria specified above accordingly it qualifies for exemption under sec_501 of the code revrul_79_18 c holds that a nonprofit organization which provides specially designed housing to physically handicapped persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is operated exclusively for charitable purposes and qualifies for tax exemption under sec_501 of the code with respect to the proposed merger the information submitted indicates that p the surviving entity will clearly meet all requirements of a home for the aged as set forth in revrul_72_124 p will provide residential facilities that are designed to meet the physical emotional recreational social religious and other similar needs of aged persons p will provide nursing care pursuant to the nursing home and residential care facility licenses which it intends to receive by assignment from r the residents will be assured of financial security through p's policy of maintaining them in residence if they become unable to pay their regular charges provided that they do not waste or give away their personal resources without receiving adequate_consideration in addition p will enhance the financial security of its residents by operating in a manner which provides its services at the lowest feasible cost sec_170 of the code describes a tax exempt_organization which normally receives a substantial part of its support from direct or indirect_contributions from the public the underlying regulations provide that an organization which receives one-third of its support from such sources will be considered publicly supported an organization which is described in sec_170 of the code is considered other than a private_foundation by virtue of sec_509 sec_509 of the code describes a sec_501 organization which normally receives more than one-third of its support from any combination of i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in any activity which is not an unrelated_trade_or_business within the meaning of sec_513 will receive not more than one-third of its support from i gross_investment_income and ii the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 in addition such an organization inasmuch as the merger will change neither the corporate purposes the corporate operations nor the sources of financial support for both m and p we are able to rule that m and p will retain their tax exempt status under sec_501 of the code that m will remain a publicly supported charity within the meaning of sec_509 and sec_170 and that p will remain a publicly supported charity within the meaning of sec_509 your second ruling_request is as follows the participation of r in the merger will not adversely affect its present status as a tax exempt_organization under sec_501 of the code and as a public charity under sec_509 r shares similar charitable purposes with p each has been recognized as tax exempt under sec_501 of the code in its own right r like p fully satisfies the criteria for an old age home as set forth in revrul_72_124 in that its program and facility meets the needs of the aged for housing health care and financial security at this time r lacks sufficient financial resources to sustain its operations the merger will enable r to fulfill its charitable purposes through the continued operation of p with the financial support of m inasmuch as the merger will perpetuate the charitable purposes of r its participation in the merger will not adversely b04 affect its tax exempt status under sec_501 of the code and its status as other than a private_foundation ie a public charity under sec_509 your third ruling_request is as follows any transfer of funds assets services and or personnel by or among m p and r business taxable_income pursuant to sec_511 through inclusive of the code in conjunction with the merger will not generate unrelated sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 c sec_512 defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed which are directly connected with the carrying on of such trade_or_business with certain modifications sec_513 a of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved sec_512 of the code provides for the exclusion from unrelated_business_taxable_income of gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of the kind which would properly be included in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business m p and r are all involved in providing relief to the aged through the provision of affordable housing and through a program which also attempts to meet the needs of the aged for health care social and recreational outiets and financial security as such this program meets the criteria for homes for the aged as set forth in revrul_72_124 discussed above and is the basis for all three entities to be considered charitable organizations under sec_501 of the code the transfer of funds assets and or personnel involving m p and r with the objective of providing satisfactory housing for the aged is in furtherance of their exempt purposes and thus is considered related within the meaning of sec_1_513-1 of the regulations accordingly such activities will not be subject_to the unrelated_business_income_tax imposed by code sec_511 in conjunction with the transfer r intends to transfer all of its assets to p thése assets do not constitute stock_in_trade accordingly they come within the exception to unrelated_business_taxable_income set forth in sec_512 of the code cited supra thus for this additional reason the transfer in question is not subject_to tax under sec_511 these rulings are based on the understanding that there will be no material changes in the tax exempt and government entities te_ge customer service facts upon which they are based any changes that may have a bearing upon your tax status should be reported to the office you should notify that office of any change in your name address sources of support purposes -or method of operation f you amend your organizational document or bylaws please send a copy of the amendment to that office the mailing address is internal_revenue_service te_ge customer service its telephone number is a toll free number we are sending a copy of this ruling letter to the te_ge customer service office because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely poppet vo bek gerald v sack manager exempt_organizations technical group bll
